Title: From George Washington to Brigadier General Alexander McDougall, 28 April 1777
From: Washington, George
To: McDougall, Alexander



Dr Sir
Morristown April 28th 1777

At three OClock this morning, I received your favor of the 27th. The intelligence it contains, is interesting and truly distressing. By this time, I fear, the Enemy have effected their purpose and destroyed all the Stores at Danbury; I wish those at Fredericksburg may not have shared the same fate. After accomplishing this enterprize, it is probable they will return to their Ships with expedition; If they have not done it, it is most devoutly to be wished, that their retreat could be cut off. You I am certain, will act for the best and as circumstances shall point out; However, I am induced to beleive, that the Ships sent up the North River have but few Troops on board, and the design of their being there, was to amuse and call your attention with the Troops to

Pecks Kills and the other posts, ’till the detachment from the Sound executed their plan, or they would have disembarked at the same time, and made some other different attempt. Under this persuasion, I could wish you, unless some facts within your own knowledge or such as appear to be tolerably well founded from the information you have received, contradict the measure, to try to cut off their retreat, by detaching All the Force you can spare & which shall not be absolutely necessary to guard the passes in the mountains and to maintain the Forts. I can not, nor do I mean, to prescribe any line of duty—I have only mentioned my ideas of the North River Shipping & the views with which they were sent, and my wishes to make the detachment from the Sound pay for the Enterprize—if circumstances will allow it. I am Dr Sir with great regard Yr Most Obedt Servt

Go: Washington

